

116 HR 7377 IH: Deploying Infrastructure with Greater Internet Transactions And Legacy Applications Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7377IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Upton introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Energy and Commerce, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Department of Interior and Department of Agriculture to establish an online portal to accept, process, and dispose of an application for the placement of communications facilities on certain Federal lands.1.Short titleThis Act may be cited as the Deploying Infrastructure with Greater Internet Transactions And Legacy Applications Act or the DIGITAL Applications Act. 2.Establishment of an online portal for Form 299(a)DefinitionsIn this Act:(1)Appropriate committees of congressThe term appropriate committees of Congress means—(A)the Committee on Energy and Commerce of the House of Representatives;(B)the Committee on Natural Resources of the House of Representatives;(C)the Committee on Commerce, Science, and Transportation of the Senate; and(D)the Committee on Environment and Public Works of the Senate.(2)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(3)Department concernedThe term Department concerned means the Department of the Interior or the Department of Agriculture.(4)Form 299The term Form 299 means the form established under section 6409(b)(2)(A) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(b)(2)(A)), or any successor form.(5)Secretary concernedThe term Secretary concerned means—(A)the Secretary of the Interior, with respect to public land; and(B)the Secretary of Agriculture, with respect to National Forest System land.(b)Establishment of online portal(1)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary concerned shall establish an online portal for the acceptance, processing, and disposal of a Form 299.(2)NotificationNot later than 3 business days after the date on which the online portal has been established pursuant to paragraph (1), the Secretary concerned shall notify the Assistant Secretary of such establishment.(c)Availability of online portalThe Assistant Secretary shall publish on the internet website of the National Telecommunications and Information Administration a link to each online portal established pursuant to subsection (b)(1).